UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): July 15, 2009 AGL RESOURCES INC. (Exact name of registrant as specified in its charter) Georgia 1-14174 58-2210952 (State or other jurisdiction of incorporation) (Commission File No.) (I.R.S. Employer Identification No.) Ten Peachtree Place NE, Atlanta, Georgia 30309 (Address and zip code of principal executive offices) 404-584-4000 (Registrant's telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfythe filing obligation of the registrant under any of the following provisions: ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01Regulation FD Disclosure On July 15, 2009, Atlanta Gas Light Company (Atlanta Gas Light), a wholly owned subsidiary of AGL Resources Inc., filed a request with the Georgia Public Service Commission to postpone its scheduled filing of a rate case for anincrease in base service rates on November 1, 2009 until as late as June 1, 2010. A press release dated July 16, 2009 announcing the postponement of the rate case filing is furnished herewith as Exhibit 99.1. Item 9.01Financial Statements and Exhibits (d) Exhibits Exhibit No. Description Press release dated July 16, 2009 announcing that Atlanta Gas Light filed a request with the Georgia Public Service Commission to postpone its scheduled filing of a rate case on November 1, 2009 until as late as June 1, 2010. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AGL RESOURCES INC. (Registrant) Date:July 16, 2009 /s/ Andrew W. Evans
